DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
Claims 1 and 3-10 are currently pending. Claims 1, 3, 5, 8, and 9 have been amended to overcome the 35 U.S.C. 112(b) rejections set forth in the Final Office Action mailed on 22 December 2021.
Claim Objections
Claims 1, 3-5, 8, and 9 are objected to because of the following informalities:
Claim 1:
“activities, to” in line 6 should read “activities to”
“of at least” in line 12 should read “of said at least”
“matrix, to” in line 15 should read “matrix to”
Claim 3:
“analyzing the connectivities” in line 6 should read “analyzing connectivities”
“two sources” in line 8 should read “two cortical sources”
“matrices, issuing” in line 11 should read “matrices, and issuing”
Claim 4:
“said statistical analysis of” in lines 1-2 should read “statistically analyzing”
Claim 5:
“the brain network” in line 6 should read “said at least one”
“a number of edges of said brain network” in line 10 should read “the number of edges of said at least one brain network”

“activities, to”  in line 9 should read “activities to”
“of at least” in line 14 should read “of said at least”
Claim 9:
“activities, to” in line 8 should read “activities to”
“cortical” in line 12 should read ‘two cortical sources”
“of at least” in line 14 should read “of said at least”
“analysis, to” in line 17 should read “analysis to”
Appropriate correction is required.
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1 and 3- 10 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The claim recites processing the obtained data on encephalographic activities to produce at least one functional connectivity matrix, statistically analyzing said at least one function connectivity matrix to produce a probabilistic matrix, characterizing said at least one brain network on the basis of said at least one functional connectivity matrix, and generating a cerebral marker as a function of said at least one brain network matrix.
The limitations of processing the obtained data on encephalographic activities to produce at least one functional connectivity matrix; statistically analyzing said at least one function connectivity matrix to produce a probabilistic matrix; characterizing said at least one brain network on the basis of said at least one functional connectivity matrix; and generating a cerebral marker as a function of said at least one brain network matrix, as drafted, are processes that, under their broadest reasonable 
This judicial exception is not integrated into a practical application. In particular, the claim recites the additional element of using an electronic device to perform the mathematical steps. The electronic device in these steps is recited at a high-level of generality (i.e., as a generic processor performing a generic computer function of ranking information based on a determined amount of use) such that it amounts no more than mere instructions to apply the exception using a generic computer component. Accordingly, this additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. Additionally, the element of receiving EEG data is insignificant, extra-solution activity, particularly pre-solution activity in the form of data gathering, which does not constitute integration into a practical application. The claim is directed to an abstract idea.
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional element of using an electronic device to perform the mathematical steps amounts to no more than mere instructions to apply the exception using a generic computer component. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. Receiving EEG data again is insignificant, extra-solution activity and therefore does not constitute significantly more than the abstract idea itself. As such, the claim is not patent eligible.

Response to Arguments
Applicant has amended the claims to overcome the 35 U.S.C. 112(b) rejections set forth in the Final Office Action mailed on 22 December 2021. However, upon further consideration, it was found that a 35 U.S.C. 101 rejection was missing. Examiner has discussed with a 35 U.S.C. 101 specialist and TQAS that instead of rejecting the claims because the independent claims recite a mental process, as previously mentioned in the 35 U.S.C. 101 rejection in the Non-Final Office Action mailed on 14 July 2021, the claims are rejected because the independent claims recite performing a mathematical concept.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AURELIE H TU whose telephone number is (571)272-8465. The examiner can normally be reached [M-F] 7:30-3:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alexander Valvis can be reached on (571) 272-4233. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like 





	/AURELIE H TU/               Examiner, Art Unit 3791
/ALEX M VALVIS/Supervisory Patent Examiner, Art Unit 3791